internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x state y school districts dear uil we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you have started a program to award scholarships annually to african american residents of the state of x the scholarships are intended to defray the costs of tuition fees books and room and board amounts of the scholarships will be between dollar_figure and dollar_figure depending on recipients’ financial need during the first year you anticipate granting between and scholarships in subsequent years you anticipate granting between and scholarships each year depending on the number of qualified applicants you indicated that you will publicize the program by mailing applications to guidance offices of eligible high schools in x you also will submit to various newspapers throughout x an annual press release in addition you will send electronic correspondence to non-profit organizations that serve ged participants and provide applications materials to the x school counselors association for distribution through electronic means the applicant must be an african american male or female high school student each applicant must be a resident of x and reside in x for the past four consecutive years proof of legal residency may be required and applicants that can not provide that proof may be rejected applicants should be attending in his or her senior year or have graduated from a public high school in x located in the y school districts as an alternative the applicant may have obtained his or her high school equivalency diploma plan to attend or currently attend an accredited two-year or four-year institution within the united_states applicants must have a financial need applicants must have demonstrated aptitude or achievement in such areas as academic record and extracurricular activities applicants should have demonstrated outstanding citizenship and should be active in community affairs applicants must the scholarship award is contingent upon being accepted into and attending a two-year or four-year institution recipients may attend the college or university of their choice within the united_states pursuing a course of study in which the college or university offers an alternative year of study outside the united_states will not jeopardize the scholarship applicants must submit a completed application form they must also provide an official transcript of the applicant’s secondary school record complete to the last full marking or grading period if the applicant has a high school equivalency diploma a copy of the official diploma and transcript of the test scores must be provided applicants will provide letters of recommendation from a school counselor and one teacher covering character attitude academic standing extracurricular activities and any significant reasons for consideration applicants also must provide letters of recommendation from two personal adult acquaintances that should describe character attitude and any significant reasons for consideration including contributions to the community and citizenship each applicant also must write a letter limited to one page outlining his or her reasons for applying for this scholarship and should include specific examples of contributions to the community and citizenship as well as character attitude academic standing extracurricular activities and any significant reasons why the applicant should be considered applications letters and materials must be mailed directly to the selection committee and postmarked no later than april of the year for which the applicant is seeking scholarship assistance the selection of the scholarship recipients will be made by the selection committee the selection committee is a three person committee consisting of your president secretary and treasurer the committee members will change as your officers change no relatives of the members of the selection committee or of your officers directors or substantial contributors are eligible for scholarships under the program you indicate that you will set forth policies and procedures that ensure that the selection committee members will be independent and will not be biased in their selections the selection committee members will sign a conflict of interest form and no member will be in a position to derive a private benefit directly or indirectly from the selection of certain potential grantees applicants will be selected after due consideration and the approval by a majority vote of the selection committee the selection committee will award points to each applicant based on the following criteria financial need points level of academic success points community involvement points letters of recommendation points personal statement letter points submission of completed application postmarked by april points the points represent the maximum number of points available in each category candidates receiving the highest number of points will receive the top considerations for the scholarships financial need will be determined by reviewing the student aid report that is summarized from the information provided by the applicants on the free application_for federal student aid form which contains an expected family contribution amount the fafsa data efc amount and other pertinent financial information set forth on the scholarship application will be reviewed by the selection committee to determine eligibility for an award under special circumstances if the information is unavailable or inadequate the selection committee may determine financial need by reviewing the most recent federal tax_return of an applicant’s parent s guardian s you will announce the names of scholarship recipients by no later than august recipients will be sent a letter to notify them of the scholarship award and advise them of the proper use of the funds the scholarship award will be paid directly to the institution attended by the recipient a proof of registration form will be sent to the bursar or financial aid office before the disbursement of the award funds you have indicated that you may not consider it necessary to obtain reports and grade transcripts if the following conditions are met i the grant is a scholarship or fellowship subject_to the provisions of sec_117 of the internal_revenue_code and is to be used for study at an educational_institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on ii the foundation pays the scholarship or fellowship to the educational_institution and iii the educational_institution agrees to use the grant funds to defray the recipient’s expenses or pay funds to the recipient only if he or she is enrolled at the educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the grant you have indicated that where you receive reports or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or any part of the grant funds are not being used for the purposes intended for such grant you will initiate an investigation you indicated that while conducting the investigation you will withhold further payments to the extent possible until it has been determined that no part if the grant has been used for improper purposes and until any delinquent reports have been submitted you have indicated that if you determine that any part of the grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of judgment you have indicated that if you determine that any part of the grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant you will withhold further payments on the particular grant until i you have received the grantee’s assurances that future diversions will not occur ii any delinquent reports have been submitted and iii you have required the grantee to take extraordinary precaution to prevent future diversions from occurring you have indicated that if you determine that any part of the grant has been used for improper purposes and the grantee has previously diverted your grant funds you will withhold further payment until the three conditions of the preceding sentence are met and the diverted funds are in fact recovered or restored you have indicated that in the event that a scholarship recipient withdraws or leaves the program you will not fund that award and will ask the college or university to reimburse you to the extent possible any monies not used by the student you indicated to that to renew the scholarship the recipients are required to be in good academic standing and must be enrolled in a program leading to an associate’s or bachelor’s degree in order to re-apply applicants must annually submit transcripts to you directly from the college before a scholarship award is renewed a report by an official from the recipient’s college is required of each scholarship recipient consisting of a transcript and a short statement of the recipient’s progress receipt of the scholarship award does not automatically result in a renewed scholarship _ you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to you iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering your grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 we are approving your individual grant-making procedures under sec_4945 of the code this means scholarships granted according to these procedures will not be taxable_expenditures under sec_4945 of the code we have determined that awards made under your procedures are scholarship or fellowship grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice redacted letter
